Citation Nr: 0800541	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  05-31 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial compensable rating for right ear 
hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active military service from August 1960 to 
September 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision by the Newark, 
New Jersey Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection and assigned a 
noncompensable (zero percent) rating for right ear hearing 
loss, effective March 2, 2000.  Thereafter, the veteran 
perfected an appeal as to the initial evaluation assigned for 
his service-connected right ear hearing loss disability.

The issue of entitlement to a higher disability evaluation 
based upon an initial grant of service connection remains 
before the Board.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

As a final preliminary matter, the Board notes that, in 2006, 
the veteran submitted to the Board additional evidence for 
consideration in connection with the claim on appeal.  In a 
May 2007 statement, the veteran's representative submitted a 
waiver of RO jurisdiction of such evidence.  The Board 
accepts this evidence for inclusion in the record on appeal.  
See 38 C.F.R. § 20.1304 (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further 
development on the matter of entitlement to an initial 
compensable rating for right ear hearing loss is warranted.

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.  Information concerning 
the VCAA was provided to the veteran by correspondence dated 
in May 2001 and November 2004.

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) finding that the VCAA notice requirements applied to 
all elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of the claim 
is provided.

The RO should also obtain and associate with the claims file 
all outstanding VA records.  The claims file reflects that 
the veteran has received medical treatment from the VA New 
Jersey Health Care System, including the VA Medical Center 
(VAMC) in East Orange, New Jersey; however, as the claims 
file only includes records from that provider dated up to 
April 2004, any additional records from that facility should 
be obtained.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

On VA audiological evaluation in August 2003, pure tone 
thresholds, in decibels, were reported as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
25
30
25
50
60
41

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear.

In a December 2004 VA examination report, the examiner 
indicated that audiological testing did not yield any 
reliable or repeatable test results and noted that no 
statement regarding the veteran's current hearing sensitivity 
could be made for rating purposes. 

As it has been approximately four years since the last 
completed VA audiological examination, the Board finds that 
an updated medical examination is necessary in assessing the 
current severity of the veteran's right ear hearing loss.

In view of the foregoing, the appeal is REMANDED for the 
following actions:

1.  The AMC/RO should undertake 
appropriate action--to specifically 
include contact the veteran's 
representative, Disabled American 
Veterans--to verify the veteran's current 
mailing address.  The RO should document 
in the claims file all requests and 
responses in this regard.  Special care 
should be taken to ensure that all 
correspondence is sent to the veteran's 
correct, current address.

2.  The AMC/RO is to provide the 
appellant a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

3.  The AMC/RO should contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the veteran for his service-
connected right ear hearing loss.  Of 
particular interest are any outstanding 
VA records of evaluation and/or inpatient 
or outpatient treatment of the veteran's 
service-connected right ear hearing loss 
from the East Orange VAMC or VA New 
Jersey Health Care System, for the period 
from April 2004 to the present.  After 
the veteran has signed the appropriate 
releases, those records not already 
associated with the claims folder, should 
be obtained and associated with the 
claims folder. 
All attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran is 
to be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

4.  Once the foregoing development has 
been accomplished to the extent possible, 
the AMC/RO should schedule the veteran 
for a VA audiological evaluation to 
determine the current severity of his 
right ear hearing loss.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the 
audiologist prior to the requested 
examination.  All necessary tests should 
be conducted.  Prior to the examination, 
the claims folder must be made available 
to the provider conducting the 
examination for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

6.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



